Case 3:19-cv-21470-MAS-TJB Document 18 Filed 05/18/20 Page 1 of 2 PageID: 214




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
   ____________________________________
                                        :
   TRUSTEES OF THE B.A.C. LOCAL         :
   4 PENSION FUND, et al.,              :
                            Plaintiff,  :  Civil No. 3:19-cv-21470-MAS-TJB
                                        :
                 v.                     :
                                        :
   NOVA CRETE, INC.,                    :
                                        :
                            Defendant.  :


       CONSENT ORDER (1) VACATING DEFAULT; (2) WITHDRAWING
    PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT; AND (3) EXTENDING
              DEFENDANT’S TIME TO ANSWER COMPLAINT

         The below listed parties hereby stipulate and agree to the following:

      1. The Clerk shall VACATE the Entry of Default as to Defendant Nova Crete, Inc,

         for failure to plead or otherwise defend, entered on March 13, 2020.

      2. Plaintiffs hereby WITHDRAW their pending Motion for Default Judgment as to

         Defendant Nova Crete, Inc.

      3. In exchange for Plaintiffs’ withdrawal of their pending Motion for Default

         Judgment as to Defendant Nova Crete, Inc., Defendant Nova Crete, Inc. shall

         reimburse Plaintiffs the costs associated with the preparation of said Motion, in

         the amount of $4,401.75. Defendant shall send payment in the amount of

         $4,401.75 to “BAC NJ Funds” on or before Friday, May 22, 2020.

      4. Counsel for Defendant Nova Crete, Inc. shall execute a Waiver of Service of

         Summons, and shall accept service of Plaintiffs’ Complaint as of the date the

         Court executes this Consent Order.
Case 3:19-cv-21470-MAS-TJB Document 18 Filed 05/18/20 Page 2 of 2 PageID: 215



      5. Thereafter, Defendant shall serve its Answer within thirty (30) days of the date of

          the entry of this Consent Order.


      The undersigned counsel hereby consent to the entry of this Order:



   _/s/ Ralph R. Smith, 3rd___                 ___/s/ Nicole Marimon______
   Ralph R. Smith, 3rd, Esq.                   Nicole Marimon, Esq.
   Capehart & Scatchard, P.A.                  Virginia & Ambinder LLP
   8000 Midlantic Drive, Suite 300-S           40 Broad Street, 7th Floor
   Mount Laurel, New Jersey 08054              New York, NY 10004
   Tel: (856) 234-6800                         Tel: (212) 943-9080
   Email: Rsmith@capehart.com                  Email: Nmarimon@vandallp.com
   Attorneys for Defendant                     Attorneys for Plaintiffs



   SO ORDERED, this ______ day of ___________, 2020.


                                        ______________________________________
                                        HONORABLE MICHAEL A. SHIPP
